department of the treasury internal_revenue_service washington d c date ju significant index numbers employer_identification_number key district employee identification_number contact person contact number refer reply to op e eo t dear sir or madam this is in response to your letter dated date concerning whether the following transaction jeopardizes your exemption under sec_501 of the internal_revenue_code and generates unrelated_business_income taxable within the meaning of sections of the code facts m is a nonprofit corporation formed under the laws of the state of n in m is exempt a publically supported_organization under from federal_income_tax under sec_501 and is sec_170 a vi and a of the code m was created by o an unincorporated association which is exempt under sec_501 c of the code pursuant to the group exemption ruling issued to p in neither m nor o have debt m is controlled by o in o purchased tand to build a facility for itself and for m to carry out its charitable and educational function to date no construction has begun m's principal activity is the operation of q it tests children for learning disabilities analyzes the test results recommends remedial training interacts with school districts to provide educational support for its patients and refers children to other organizations and professionals for treatment in some cases m also pays for treatment that it cannot provide it also conducts educational classes for parents teachers schools churches and others working with learning disabled children and -- in addition m is a passive participant in o’s coliege scholarship program although m awards the scholarships o selects the recipients and provides the funds to pay the scholarships not solicit for donations for the scholarships nor does it use any of its contributions from the public to make these payments m does o plans to transfer land and approximately dollar_figurex in cash to m m will construct a building in two phases phase will consist of about big_number square feet of which about big_number square feet will be used for m’s charitable and educational_purposes about big_number square feet will be leased to o for its use as office and administrative spaces the space will be leased at rents determined to be current market rental rates by an independent professional appraisal phase ii will result in the construction by m of about big_number square feet of space to be leased o may also sublease some of the space for use by the public for to o for its fraternal activities wedding receptions art shows musical and drama performances there will also be occasional use of the facility by other related_organizations for a fee o p and members of the public making use of the facilities will be at fair rental value for the property as recommended by an independent expert in the real_estate appraisal business services provided in connection with the rental of facilities will be only the usual and customary services including janitorial services the rent and fees collected by m are expected to exceed the operating_expenses of the facility m will use the resulting excess revenue to support its charitable activities all rent and fees charged to regular tenants analysis sec_501 c of the internal_revenue_code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable religious educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in its generally accepted legal sense providing testing for learning disabilities in children and conducting classes for teachers and parents about learning disabilities serve an educational purpose the term includes the promotion of education sec_509 of the code refers to organizations described in sec_170 b an i through vi sec_170 a vi describes an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations provides that an organization will be treated as a publicly_supported_organization if the total amount of support which the organization normally’ receives from governmental units referred to in section t70 c from contributions made directly or indirectly by the general_public or from a combination of these sources equals at least percent of the total support ‘normally’ received by the organization sec_511 of the cade imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 c sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 b of the code excludes alt rents_from_real_property unless more than percent of the total rent is attributable to personal_property on the premises from the computation of unrelated_business_taxable_income sec_1_512_b_-1 of the regulations provides that payments for the use or occupancy of rooms and other space where usual or customary services are also rendered are generally treated as rent from real_property sec_513 a of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_514 of the code provides for the taxation of debt-financed_property which is used in an unrelated_trade_or_business to mean any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year acquisition_indebtedness to mean with respect to any debt-financed_property the unpaid amount of the indebtedness incurred by the organization in acquiring or improving such property sec_514 defines the term debt-financed_property sec_514 a defines the term rationale the financial information that m has submitted through indicates that m has met the with respect to the construction_project o will transfer land that is debt free to m one-third ‘good support’ test set forth in sec_1_170a-9 of the regulations in its existence o will also transfer funds to m to construct a building construction of the building rental of space in the building accordingly the building will not be debt-financed_property within the meaning of sec_514 of the code and the rental income derived therefrom is excludable from the unrelated business tax under sec_512 of the code m does not expect to incur any debt for m will provide only services usually and customarily provided with all the years of conclusion based on the foregoing we rule as follows m will continue to be an organization exempt from tax as defined in sec_501 of the code and shall be classified as an organization other than a private_foundation in accordance with sec_509 a and b a vi as long as m continues to meet the applicable public support_test contributions from members of o other lodges affiliated with p as well as contributions from other members of the general_public for the purpose of the building fund previously described will be deductible by donors rental income received by m from o and other organizations entities and individuals shall not constitute unrelated_business_taxable_income within the meaning of sec_512 and a of the code and a of the regulations on the assumption that no services will be provided other than those usually and customarily rendered in connection with the rental of space for occupancy only this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status shouid be reported to your key district_director this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent the rulings in this letter only apply the specifically indicated sections of the code and regulations to the facts that you have represented in this letter we do not rule on the applicability of any other sections of the code and regulations to your case we are sending a copy of this ruling to your key district_director for exempt_organization matters because this letter could help resolve any questions about foundation status it should be kept with your permanent records tf you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely bereta vv booke gerald v sack chief exempt_organizations technical branch
